Citation Nr: 1743641	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-14 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left knee disability. 

2.  Entitlement to a rating higher than 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A hearing before the undersigned Veterans Law Juge (VLJ) was held at the RO in September 2015.  The hearing transcript has been associated with the record. 

In December 2015, the Board remanded the issues of entitlement to a rating higher than 10 percent for a left knee disability; entitlement to a rating higher than 10 percent for a right knee disability; and entitlement to service connection for lung disease claimed as due to asbestos exposure, to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  In May 2016, the AOJ granted service connection for pulmonary scarring and returned the issues of entitlement to increased evaluations for the service-connected bilateral knee disabilities to the Board.  The grant of service connection for pulmonary scarring is a full grant of benefits sought and the issue of entitlement to service connection for lung disease claimed as due to asbestos exposure is no longer before the Board. 

The appeal is REMANDED to the (AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that this appeal has previously been remanded.  However, a recent precedential opinion from the United States Court of Appeals for Veterans Claims (Court) necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the issue on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in April 2016 and the examination dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the claims can be addressed on the merits.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Update the Veteran's VA treatment records from the date last available in the electronic record to the present.

2.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to ascertain the severity of the service-connected bilateral knee disabilities, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the bilateral knees since 2009, based on the findings that are otherwise available.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected bilateral knee disabilities are worse than shown on some prior examinations.  The examiner should provide, to the extent possible, a retrospective medical opinion with respect to the severity of the Veteran's service-connected bilateral knee disabilities since the Veteran underwent a VA knee examination in May 2012, based on the findings that are otherwise available.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the bilateral knees.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the functional impairment of the bilateral knees since 2009, based on the findings that are otherwise available.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After the above development has been completed, readjudicate the Veteran's claims.  If any benefit remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




